Citation Nr: 1100466	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected left upper eyelid, herpes simplex virus lesions.

2.  Entitlement to an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD), anxiety, and depression, to 
include as due to service-connected left upper eyelid, herpes 
simplex virus lesions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to March 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The matter has been transferred to the RO in New Orleans, 
Louisiana.   

The appeal is expanded from the Veteran's original claim to 
include all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of their mental illness).  After reviewing the 
contentions and evidence of record, the Board finds that the 
issues on appeal are more accurately stated as listed on the 
title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Service connection for left upper eyelid, herpes simplex virus 
lesions, was granted in a July 2007 rating decision, at which 
time a noncompensable rating was assigned, effective September 
2006.  The Veteran asserts her disability is more severe than 
what is represented by a noncompensable rating and she seeks a 
higher rating.

The record reflects that the Veteran's most recent VA examination 
for her left eye was conducted in May 2007, more than three years 
ago.  Thus, an updated VA examination is needed to fully and 
fairly evaluate the Veteran's claim for an increased disability 
rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).  

Therefore, a remand is necessary to provide a thorough assessment 
of the Veteran's left eye.  The Board notes that the Veteran's 
claim involves a skin disorder that is cyclical in nature.  The 
United States Court of Veterans Appeals has stated that in cases 
in which a Veteran claims entitlement to a higher rating for a 
skin disorder that has periods activity and inactivity, VA must 
schedule the Veteran for an examination to be conducted while the 
skin disorder is active.  Ardison v. Brown, 6 Vet.App. 405 
(1994).  The frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed, and the skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Id.

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder, including PTSD, anxiety, and 
depression, to include as due to service-connected left eye 
disability.  Post-service treatment records indicate varying 
psychological diagnoses, such as dysthymic disorder, adjustment 
reaction, anxiety state, and PTSD.  As the record contains 
numerous diagnoses of various mental conditions and an opinion 
has not yet been obtained regarding whether those diagnoses are 
as likely as not related to the Veteran's active service, the 
Board finds that a remand for an additional examination is 
necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Additionally, an opinion has not yet been obtained that addresses 
whether the Veteran's psychological disorder is due to or 
aggravated by her service-connected left eye disability.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all updated treatment records.

2.  Then, schedule the Veteran for a VA 
examination to determine the current 
severity of her service-connected left 
eye, including a visual acuity examination 
and a dermatological examination.  If 
possible, the examination should be 
scheduled during a flare-up of the 
Veteran's condition.  

The examiner should review the claim file 
and the report should note that review.  
The examination report should indicate 
what percentage of the body and what 
percentage of exposed areas are affected 
by the disorder.  The examiner should 
state whether intermittent systemic 
therapy or other immunosuppressive drugs 
are required, and if so, the duration of 
that treatment required during the past 
12-month period.

Ask the examiner to discuss all findings 
in terms of the diagnostic codes, 
including Diseases of the Eye Rating 
Schedule and the Skin Rating Schedule, 
particularly diagnostic codes 6001, 7800, 
7801, 7802, 7803, 7804, 7805, 7806, and 
7820.  The pertinent rating criteria must 
be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

3.  Afford the Veteran a VA psychiatric 
examination.  The claims file must be made 
available reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed, including 
service treatment and personnel records.  

The examiner should specifically offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any psychiatric 
disorder currently demonstrated is related 
to the Veteran's military service, to any 
psychiatric disorder diagnosed during 
service, developed within one year of her 
discharge from service, or is proximately 
due to or aggravated by her service-
connected left eye disability.

In doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  The 
examiner must provide the rationale for 
the opinions provided, in a legible 
report.

The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case.  

4.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


